AUSTIN.       EXA8            3

                          March 20, 1963

Dr. J. W. Edgar                     Opinion No. C-     41
Couimlssioner of Education
Texas Education Agency              Re:     Reconsideration    of Opinion WW-
Austin, Texas                               1495 in which the question was:
                                            In either of the abolishment
                                            situations   stated, whether the
                                            county judges are entitled      to
                                            have an assistant     as provided
                                            in Article   3888, Vernon’s
                                            Civil Statutes     for ex officio
                                            school superin Eendents and re-
Dear Dr. Edgarr                             lated question.
            This office has received your re uest for a reconsider-
ation of Attorney General’s   Opinion W&1492 in which the question
was as follows:
            “Whether a county judge of a county sub ect
     to the provisions   of Section 1 of Article       26 i 8e,
     Vernon’s Civil Statutes,     or a county judge of a
     county which elects to abolish the office         of
     county superintendent     or ex officio   county super-
     intendent under the provisions       of Section la of
     Article  2688h, Vernon’s Civil Statutes,       is author-
     ized to have an assistant,     an office   and travel
     expense account as rescribed       for ex officio      county
     judges in Article   3 8 88, Vernon’s Civil Statutes,       as
     amended. **
          The following       statutes     are pertinent     to the question
propounded this office:
           “Art.   2688e. County-wide elections;            petition;
                   abolition of office;  transfer           of duties
           Vection 1. (a)   Upon a petition  of twenty-
     five per cent (25$) of the qualified   voters who
     cast a vote in the Governor Is race at the preced-
     ing General Election in counties of less than one
     hundred thousand (100,000) population according to
     the last Federal Census; or upon a petition    of
     twenty per cent (20%) of the qualified   voters who
     cast a vote in the Governor’s race at the preceding


                                   -1%4-
Dr. J. W. Edgar,          page 2   (C- 41)


     General Election in counties of one hundred
     thousand (100,000) or more population according
     to the last Federal Census, the county judge
     shall within ninety (90) days of the receipt of
     such petition    ca:Ll. an election   to determine by
     majority vote whether the office         of county su-
     perintendent    (or ex officio     county superintendent
     and the county school board in counties having an
     ex officio   county superintendent)       shall be abol-
     ished. 0 0 e
           *’ .   0   0



            ‘l(b)   Where the majority of the qualified
     electors     approve the abolition     of the office of
     countv suoerintendenii       the, duties of such abol-
     ished office     as may still    be required by law
     shall vest in the county judge in ex officio         ca-
     pacity upon expiration       of the current term of
     that office.
            I’(c)   Where the majority of the qualified
     electors     approve the abolition    of the office     of
     the                                           and county
     scho                                          ished of-
     fice                                            shall be
     and become the duties of the office          of county
     judge of said county upon the expiration           of the
     current term of ,cff%ce of the exaoffieio          county
     superintendent,     and-&d    county ,ludae s.hall not
     be entitled     to nor receive anv additional        comuen-
     sation v                           additional    duties 011
     Articleu.&e.tu$es                              c1 in aart :
            “Section 1, (a) From and after the effec-
     tive date of this Act the office       of the county
     board of school. trustees and the office      of county
     superintendent      shall cease to exist in any county
     in this State havfng a population of not less
     than seventy-five      thousand (75,000) and not more
     than one hundred twenty-five       thousand (S25,OOO)
     according to the l,ast preceding Federal Census
     which has not more than ene (1) common school
     district    and whose county ad valorem evaluation
     is in excess of One Hundred Forty MUlion Dollars
      ($140,000,000];     provided, however, that the county
     superintendents      fn such counties who ha,ve been
     heretofore     elected or appofnted to the office    of
Dr. J. W. Edgar,        page 3   (C-   41)


     county superintendent    shall serve until the ex-
     piration  of the term for which they were elected
     or appointed.   The duties now performed by the
     board of school trustees and county superintend-
     ents in such counties shall be performed by the
     county judges of such counties;      provided furthey,
                                         ot be ntiu
     nor receive anv additional     comaensatik    as a re-
     sult of me     additional   duties.10
               cle 1888.m        Is Civil    Statutes.   as a-,
                in:
           “In a county where the county judge acts as
     an ex-officio  county superintendent    of public
     instruction,  he shall receive and retain in addi-
     tion to all other compensation provided by law
     not more than Two Thousand, Six Hundred (!$2,600.00)
     Dollars a year, as the county board of school trus-
     tees of the respective  counties may provide,
     whether he is compensated on a fee or salary basis.
     In such a county an ex-officio   assistant   superin-
     tendent of public instruction   shall receive not
     more than Two Thousand, Six Hundred $2,600.00)
     Dollars a year, as the county board of school trus-
     tees of the respective  counties may provide.
            “The county judge while acting as ex-officio
     county superintendent     of public instruction,  for
     office   and traveling  expenses may receive an
     amount not to exceed One Thousand Fifty ($1,050.00)
     Dollars a year, as the county board of school
     trustees   of the respective   counties may provide.
                   11
     .     .   .


                We refer you to the holding       of Opinion W-1495   (1962))
where it       states as follows:
             “Therefore,  it is our opinion that neither a
     county judge of a county subject to the provisions
     of Section 1 of Article     2688e, Vernon’s   Civil Stat-
     utes, nor a county judge of a county which abol-
     ishes the office     of county superintendent    or ex-
     officio    county superintendent   under the provisions
     of Section l(a) of Article      2688h, Vernon’s Civil
     Statutes,     is authorized to have an assistant    or
     receive any,compensation      under the provisions   of
     Article 3888 of Vernon’s Civil Statutes,        as amended.”
Dr. J. W. Edgar,    page 4   (C- 41)


           Upon reconsideration     this office    feels that
                                                          ._    this state-
                                                                      -
men% was too broad as it failed      to take lnto consideration       Yec-
tlon l(b) of Article 2688e, Vernon's Civil Statutes.            Under
Section l(b) the majority of qualified        electors   may approve the
abolition  of the office    of county superintendent.        Any duties
required by law of the abolished       office  vest in the county judge
in an ex officio   capacity.
           The ex officio   county superintendent's   compensation is
provided for in Article    3888, Vernon's Civil Statutes, which al-
lows him to receive not more than $2,600.00 per year in excess
of his comoensation as county judge.      He is allowed an assistant,
and for office  and traveling-expenses    he may receive an amount r
not to exceed $1,050.00 a year.      To this extent our former Opin-
ion WW-1495 is modified.




             Where the office  of ountv suoerinte
      abolished under Section 1 b) of Article      2
      Vernon's Civil Statutes,    the ex officio   d
      that office   are assumed by the county judge,         and
      under Article    3888, Vernon's Civil Statutes,        he is
      entitled   to extra compensation,  an assistant,        and
      office   and traveling  expenses.
            Where the office   of ex officio   county super-
      intendent is abolished under Section L(c), Article
      2688e, Vernon's Civil Statutes,      or the office  of
      oountv SUD-              is abolished under Article
      2688h, VernonIs' Civil Statutes,     and the duties of
      the cffice   are assumed by the county judge, he is
      not entitled   to any extra compensation, assistant,
      or any office   and travel expense.
            This opinion modifies      in part this   office's
      former Opinion hW~-l495~
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General


                                         Bill Morse, Jr.
BM:wb                                    Assistant
Dr. J. W. Edgar, page 5     (C- 41)


APPROVED:
OPINIONCOMTTEE
W. V. Geppert,   Chairman
Pat Bailey
John Reeves
Gordon Zuber
Howard &kys
APPROVED
       FOR THEATTORNEY
                     GENEPAL
EY:   Stanton Stone




                               -178-